—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as an electrical engineer for the employer until March 1995 when his employment was terminated. Claimant testified that he was terminated because the employer knew that he was actively looking for another job. The president of the employer testified, however, that claimant’s employment was terminated after claimant refused to sign the acknowledgment of receipt of a critical job performance evaluation and then asserted that he would not follow the corrective plan of action contained therein because his job performance was already exemplary.
Substantial evidence in the record supports the Unemployment Insurance Appeal Board’s determination that claimant was disqualified from receiving unemployment insurance benefits. Insubordination such as claimant’s has been held to constitute disqualifying misconduct (see, Matter of Helinski [Horizon Human Servs.—Sweeney], 213 AD2d 862; Matter of Fisher [Roberts], 138 AD2d 912, 913). The issue of credibility presented by the conflicting testimony of the parties was within the province of the Board to resolve (see, Matter of Dorn [Marist Co.—Hudacs], 193 AD2d 1031, 1032).
Cardona, P. J., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.